Citation Nr: 0112285	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-17 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause the veteran's 
death. 


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from May 1943 to 
September 1945.  He died in November 1981.  The appellant is 
the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the appellant's appeal.  

2.  The veteran died in November 1981.  The certified cause 
of death was cardiorespiratory arrest, intracerebral 
hemorrhage, cardiorespiratory failure, and pulmonary 
tuberculosis.  

3.  At the time of his death, the veteran had no established 
service-connected disability.  

4.  There is no competent medical evidence of record showing 
any relationship between the cause of the veteran's death and 
his period of service.  There is no competent medical 
evidence showing that the veteran had active tuberculosis to 
a compensable degree within three years after his separation 
from service. 


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107); 38 U.S.C.A. 
§§ 1110, 1112, 1113, 1310 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.312, 3.371, 3.374 (2000).   
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claim, and expanded on VA's duty to notify 
the claimant and her representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000); Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, by letter 
dated in September 1999, the RO explained to the appellant 
the requirements for prevailing on her claim and requested 
that she submit certain types of evidence in support of the 
claim.  The RO supplied similar information in the December 
1999 rating decision and March 2000 statement of the case.  
Although these documents discuss the claim in terms of well 
groundedness, the information provided is otherwise valid.  
In addition, as discussed in more detail below, the appellant 
has not identified any private or VA medical records that 
should be secured.  Finally, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Factual Background

The veteran underwent a physical examination for separation 
in March 1946.  The examiner stated that the veteran was not 
currently disabled or suffering from any wound, injury, or 
disease and had no significant diseases, wounds, or injuries.  
Physical examination of the veteran, to include evaluation of 
the lungs as well as chest X-rays, revealed no abnormalities.  
The veteran's discharge and enlistment record also completed 
in March 1946 similarly indicated that he did not incur any 
wounds or sicknesses in service.  His physical condition at 
discharge was characterized as excellent.  Also in March 
1946, the veteran completed an Affidavit for Philippine Army 
Personnel.  He denied incurring any wounds or illnesses in 
service.  The RO's attempts to secure additional service 
medical records in October 1955 were unsuccessful.  

In connection with the veteran's service connection claim, 
the RO received an affidavit from A. Brion, M.D., dated in 
November 1955.  He treated the veteran sometime in January 
1949, at which time the veteran complained of slight febrile 
attacks and continuous loss of appetite, with later coughing 
and occasional blood streaks in sputum.  The complaints began 
"since after [the veteran's] discharge from the Army as 
guerilla."  Examination revealed fine crepitant rales in 
both suprascapular areas.  Because of the strong impression 
of pulmonary tuberculosis, Dr. Brion advised the veteran to 
have a chest X-ray.  The films showed tuberculosis 
infiltrates in both upper lung fields.  Dr. Brion treated the 
veteran interruptedly through 1949 without much improvement.  
The affidavit noted that the chest film was submitted with 
the statement.  Handwritten notes at the bottom of the 
affidavit, as well as an attached independent evaluation of 
the May 1949 X-ray, both dated in March 1956, related that 
the film was not of diagnostic quality.  

The RO also received an affidavit dated in April 1956 from L. 
Castillo, M.D.  Dr. Castillo stated that, as far as he could 
remember, he took a chest X-ray of the veteran in May 1949 
and that the X-ray submitted to the RO was the same study.  

The veteran died in November 1981.  The death certificate 
received at that time listed the cause of death as 
cardiorespiratory arrest due to intracerebral hemorrhage.

In March 1999, the RO received the appellant's claim for 
service connection for the cause of the veteran's death.  By 
letter dated in September 1999, the RO explained that the 
veteran had no established service-connected disability 
during his lifetime and set forth the requirements for 
establishing service connection for the cause of the 
veteran's death.  The RO also described the types of medical 
and lay evidence that would be useful in supporting her 
claim.  

In response to the RO's letter, in October 1999, the 
appellant submitted a certification from San Pablo Doctors 
Hospital dated in September 1999.  The certification stated 
that the hospital filed a death certificate for the veteran 
with a diagnosis of cardiorespiratory arrest, intracerebral 
hemorrhage, cardiorespiratory failure, and pulmonary 
tuberculosis.  It also indicated that the hospital's records 
from 1986 and earlier had been destroyed.  

In her August 2000 substantive appeal, the appellant stated 
that the veteran "in 1948, he was treated by a License 
Physician up to 1967, due to PTB and Peptic Ulcer and the 
cause of death of [the veteran] listed as PTB."        

Analysis

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran.  Service connection is determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.5(a) (2000); see 38 
U.S.C.A. Chapter 11.  The service-connected disability may be 
either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a).  A disability is the principal cause of 
death if it was the immediate or underlying cause of death, 
or was etiologically related to the death.  38 C.F.R. 
§ 3.312(b).  A disability is a contributory cause of death if 
it contributed substantially or materially to the cause of 
death, combined to cause death, aided or lent assistance to 
producing death.  38 C.F.R. § 3.312(c).

Generally, service connection may be granted if the evidence 
demonstrates that disability or death resulted from an injury 
or disease incurred or aggravated in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may be demonstrated either by showing direct service 
incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability or death that has a definite relationship 
with an injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder or died due to a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  
38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).    

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  Active tuberculosis 
must be manifest to a compensable degree within three years 
after separation from service to be subject to the 
presumption.  38 U.S.C.A. § 1112(a)(3); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  

Evidence of activity on comparative study of X-ray films 
showing pulmonary tuberculosis within the three-year 
presumptive period will be taken as establishing service 
connection for active pulmonary tuberculosis subsequently 
diagnosed by approved methods.  38 C.F.R. § 3.371(a).  
However, diagnosis of active pulmonary tuberculosis by 
private physicians on the basis of their examination, 
observation or treatment will not be accepted to show the 
disease was initially manifested after discharge from active 
service unless confirmed by acceptable clinical, X-ray or 
laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment.  
38 C.F.R. § 3.374(c).  

In this case, the Board finds that service connection for the 
cause of the veteran's death is not established on a direct 
basis.  First, the veteran was not service connected for 
cardiorespiratory arrest, intracerebral hemorrhage, 
cardiorespiratory failure, or pulmonary tuberculosis at the 
time of his death.  In addition, the service medical and 
service personnel records reflect no history of illness in 
service and no illness or abnormality at separation.  
Moreover, there is no competent medical evidence that 
demonstrates a direct relationship between the cause of the 
veteran's death and his period of service.  Establishing 
direct service connection requires evidence of a relationship 
between the disability in question and the veteran's service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).  Absent such 
evidence in this case, service connection is not established 
on a direct basis.       

With respect to presumptive service connection, the Board 
finds no medical evidence of active tuberculosis to a 
compensable degree within three years after the veteran's 
separation from service in September 1945.  38 U.S.C.A. § 
1112(a)(3); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The first 
medical evidence of tuberculosis is in 1949.  However, this 
evidence, supplied by Dr. Brion, a private physician, is not 
confirmed by acceptable clinical, X-ray, or laboratory 
studies or by acceptable hospital observation.  38 C.F.R. § 
3.374(c).  In fact, the chest X-ray taken in May 1949 and 
provided to the RO by Dr. Brion was found to be not of 
diagnostic quality on subsequent evaluation.  Therefore, this 
evidence is not accepted to show the manifestation of active 
pulmonary tuberculosis after discharge. Id.  Accordingly, 
there is no basis for awarding service connection on a 
presumptive basis.     

The Board acknowledges that the appellant appears to allege 
in her August 2000 substantive appeal that the veteran had 
medical treatment for pulmonary tuberculosis from 1948 to 
1967.  However, she did not identify the treating physician 
or facility.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b)) (VA's duty to assist 
includes making reasonable efforts to obtain relevant private 
records that the claimant adequately identifies and 
authorizes VA to obtain).  Moreover, the RO had already 
advised her of the types of evidence she needed to submit in 
order to substantiate her claim.  Therefore, the Board finds 
no basis for remanding the matter to the RO for additional 
notice or development.  

In conclusion, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107); 38 U.S.C.A. 
§§ 1110, 1112, 1113, 1310; 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.312, 3.371, 3.374.


ORDER

Service connection for the cause of the veteran's death is 
denied. 



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

